           Case 1:20-cv-07597-KPF Document 23 Filed 01/06/21 Page 1 of 2




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF Only



                                                                 January 5, 2021

U.S. District Judge Katherine Polk Failla

                                                                  MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

Re:     Mercer v. Jerilin Properties, Inc., Case No. 1:20-cv-7597-KPF

Dear District Judge Polk Failla:

        We represent the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the above-
referenced action. An Initial Conference is currently scheduled in this matter for January 14,
2021 at 12:00 p.m. We write to request an adjournment of the Initial Conference so we may use
further efforts to provide further notice to the defendant of this action. As a result, we are
hopeful that the defendant will appear so that we can fulfill our obligations for a meet and confer,
and have a fruitful Initial Conference. In the alternative, we will be seeking a clerk’s entry of
default as to the defaulting defendant. This is our second request for an adjournment of the
conference in that the first request was due to our amendment of the complaint. Our request will
not prejudice any of the parties or affect any other scheduled dates since the defendant has not
yet appeared in this action. Accordingly, it is respectfully requested that Your Honor reschedule
the conference and all of its deadlines to a date of its convenience or to a date in mid-February.

        We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Jerilin Properties, Inc. (via first class mail only)



   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
           Case 1:20-cv-07597-KPF Document 23 Filed 01/06/21 Page 2 of 2
Application GRANTED. The initial pretrial conference scheduled for
January 14, 2021, is hereby ADJOURNED to February 18, 2021, at 1:00 p.m.
Pursuant to the Court's Individual Rules of Practice in Civil Cases, the
parties are directed to file a joint letter and Proposed Civil Case
Management Plan and Scheduling Order on or before February 11, 2021. In
the alternative, if Defendant has not appeared by February 11, 2021, the
Court will expect Plaintiff's counsel to file an Order to Show Cause and
the supporting paperwork, in accordance with the Court's individual
rules.

Dated:   January 6, 2021             SO ORDERED.
         New York, New York




                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
